In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 28, 1999, which granted the defendants’ separate motions for summary judgment dismissing the complaint, and (2) a judgment of the same court, entered July 22, 1999, which dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendants are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The defendants demonstrated, prima facie, their entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). In opposition, the plaintiffs failed to submit sufficient evidence to raise a triable issue of fact (see, Guller v Consolidated Rail Corp., 242 AD2d 283; Fellis v Old Oaks Country Club, 163 AD2d 509). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.